DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 18, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 11, 15, 17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0217517 A1 to Cai et al. (“Cai”) in view of U.S. Patent Application Publication No. 2015/0137194 A1 to Wei (“Wei”) and U.S. Patent Application Publication No. 2013/0288471 A1 to Chi (“Chi”).									As to claim 1, although Cai discloses a semiconductor device comprising: a first fin-type pattern (12) and a second fin-type pattern (14) which protrude upwardly from an upper surface of a field insulating film (32), the first (12) and second (14) fin-type patterns each extending in a first direction; a gate structure (18) that intersects the first fin-type pattern (12) and the second fin-type pattern (14); a first epitaxial layer (44) on the first fin-type pattern (12) on a first side of the gate structure (18); a second epitaxial layer (46) on the second fin-type pattern (14) on a second side of the gate structure (18); a metal contact (104) which covers outer circumferential surfaces of the first to place something over or upon, as for protection, concealment, or warmth by Dictionary.com), Cai does not further disclose wherein the metal contact comprises a first portion which extends along a profile of the outer circumferential surfaces of the first epitaxial layer and the second epitaxial layer, and a second portion which extends in a vertical direction intersecting the upper surface of the field insulating film, wherein a width of the metal contact above the first and second epitaxial layers in a cross-sectional view with the field insulating film serving as a base reference increases with increasing distance in the vertical direction from the first and second epitaxial layers, and wherein the first portion and the second portion are materially of the same composition.					However, Wei does disclose wherein the metal contact (1028, 1112) comprises a first portion (near 1112B) which extends along a profile of the outer circumferential surfaces of the first epitaxial layer (1008, 1121) and the second epitaxial layer (1008, 1121), and a second portion (near 1112T) which extends in a vertical direction intersecting the upper surface of the field insulating film (silicon-on-insulator substrate), wherein a width of the metal contact (1028, 1112) above the first (1008, 1121) and second (1008, 1121) epitaxial layers in a cross-sectional view (FIG. 8, FIG. 10) with the field insulating film (silicon-on-insulator substrate) serving as a base reference increases with increasing distance in the vertical direction from the first (1008, 1121) a part of any whole, either separated from or integrated with it by Dictionary.com. Further, it is noted that “a width of the metal contact” as shown in the cross-sectional view of FIG. 8/FIG. 10 increases from the field insulating film as the base reference toward the top, where the width is increased to be wider at the top of 1006 than below 1006).						Further, Chi also discloses wherein a width of the metal contact (62) above the first and second epitaxial layers (35, source/drain) in a cross-sectional view (FIG. 2) with the field insulating film (101) serving as a base reference increases with increasing distance in the vertical direction from the first and second epitaxial layers (35, source/drain) (See Fig. 2, ¶ 0005, ¶ 0006, ¶ 0024, ¶ 0010, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044).						In view of the teachings of Wei and Chi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cai to have wherein the metal contact comprises a first portion which extends along a profile of the outer circumferential surfaces of the first epitaxial layer and the second epitaxial layer, and a second portion which extends in a vertical direction intersecting the upper surface of the field insulating film, wherein a width of the metal contact above the first and second epitaxial layers in a cross-sectional view with the field insulating film serving as a base reference increases with increasing distance in the vertical direction from the first and second epitaxial layers, and wherein the first As to claim 2, Cai in view of Wei and Chi further discloses wherein the first portion (near 1112B) directly contacts side walls of the gate structure (18/1004, 1006/30), and the second portion (near 1112T) is spaced apart from the side walls of the gate structure (18/1004, 1006/30) on top of the first portion (near 1112B) (See Cai Fig. 1, Wei Fig. 10, and Chi Fig. 2) (Notes: the exposed second portion is spaced apart from the side walls of the gate structure).								As to claim 3, Cai in view of Wei and Chi further discloses wherein at an interface between the first portion (near 1112B) and the second portion (near 1112T), a width of the first portion (near 1112B) is greater than a width of the second portion (near 1112T) (See Cai Fig. 10, Fig. 11).										As to claim 5, Cai in view of Wei and Chi further discloses wherein a part of the second portion (near 1112T) is located below an upper surface of the gate structure (18/1004, 1006/30) (See Cai Fig. 3, Fig. 8) (Notes: the limitation “part” is defined as a portion or division of a whole that is separate or distinct; piece, fragment, fraction, or section; constituent by Dictionary.com).									As to claim 9, although Cai discloses a semiconductor device comprising: a first fin-type pattern (12) extending in a first direction on a substrate (16); a gate structure (18) which intersects the first fin-type pattern (12); a first epitaxial layer (44) on the first a part of any whole, either separated from or integrated with it by Dictionary.com. Further, it is noted that “a width of the metal contact” as shown in the cross-sectional view of FIG. 8/FIG. 10 increases from the substrate as the base reference toward the top, where the width is increased to be wider at the top of 1006 than below 1006).		Further, Chi also discloses wherein a width of the metal contact (62) above the first epitaxial layer (35, source/drain) in a cross-sectional view (FIG. 2) with the substrate (101) serving as a base reference increases with increasing distance in the vertical direction from the first epitaxial layer (35, source/drain) (See Fig. 2, ¶ 0005, ¶ As to claim 11, Cai in view of Wei and Chi discloses further comprising: an As to claim 15, Cai in view of Wei and Chi further discloses wherein the metal contact (1028, 1112) completely surrounds the outer circumferential surface of the first epitaxial layer (1008, 1121) (See Wei Fig. 11).								As to claim 17, Cai further discloses wherein the first epitaxial layer (44) comprises Si and/or SiC, and the semiconductor device is an NMOS transistor (See ¶ 0019).													As to claim 25, Cai in view of Wei and Chi further discloses wherein, in the metal contact (1028, 1112), the first portion (near 1112B) and the second portion (near 1112T) are integrally formed (See Wei Fig. 11).								As to claim 26, although Cai discloses a semiconductor device comprising: a first fin-type pattern (12) which protrudes upwardly from an upper surface of a field insulating film (32, 88, 90); a second fin-type pattern (14) which protrudes upwardly from the upper surface of the field insulating film (32, 88, 90), the second fin-type pattern (14) spaced apart from the first fin-type pattern (12); a first epitaxial layer (44) on the first fin-type pattern (12); a second epitaxial layer (46) on the second fin-type pattern (14); an interlayer insulating film (100) on the field insulating film (32, 88, 90) that covers the first fin-type pattern (12), the second fin-type pattern (14), the first epitaxial layer (44), and the second epitaxial layer (46); a metal contact (104); a protruding space (92) between the field insulating film (32, 88, 90) and the first (44) and second (46) epitaxial layers, a part of any whole, either separated from or integrated with it by Dictionary.com. Further, it is noted that “a width of the metal contact” as shown in the cross-sectional view of FIG. 8/FIG. 10 increases from the field insulating film as the base reference toward the top, where the width is increased to be wider at the top of 1006 than below 1006).												Further, Chi also discloses wherein a width of the metal contact (62) above the first and second epitaxial layers (35, source/drain) in a cross-sectional view (FIG. 2) with the field insulating film (101) serving as a base reference increases with increasing distance in the vertical direction from the first and second epitaxial layers (35, source/drain) (See Fig. 2, ¶ 0005, ¶ 0006, ¶ 0024, ¶ 0010, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044).						In view of the teachings of Wei and Chi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cai to have wherein the metal contact includes a first portion and a second portion on the first portion, wherein the first portion extends along a profile of an outer circumferential surface of the first epitaxial layer within the interlayer insulating film, and directly contacts the field insulating film, wherein the second portion penetrates through the interlayer insulating film to contact with the first portion, wherein a width of the metal contact above the first and second epitaxial layers in a cross-sectional view with the field insulating film serving as a base reference increases with increasing .		

Response to Amendment
It appears the feature of the wider 150a/250a having L1 and the narrower 150b/250b having L2 form a cross-sectional rectangular L-shape in the cross-sectional view having the channel between the source and drain regions may distinguish over the prior art of record.		
				
Response to Arguments
Applicant's arguments with respect to claims 1, 9, and 26 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Wann et al. (US 2015/0041918 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DAVID CHEN/Primary Examiner, Art Unit 2815